Citation Nr: 0816679	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-23 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969, with service in Vietnam.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for PTSD.

The veteran, on his July 2005 substantive appeal had 
requested to appear at a personal hearing via Video 
Conference before a Veterans Law Judge.  However, the veteran 
failed to appear for his scheduled hearing.  He provided no 
good cause for this failure; therefore, his request for a 
hearing will be considered to be withdrawn.  38 C.F.R. 
§ 20.704(d) (2007).


FINDING OF FACT

The veteran does not suffer from PTSD due to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In November 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  This letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as records in the custody of a Federal department 
or agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the November 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an June 2005 SOC and a February SSOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the claimant has not identified any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.

Thus, VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim.  As such, no useful purpose 
would be served in remanding this matter for yet more 
development as such a remand would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.  Despite this 
finding, it is noted that the veteran was provided with 
notice consistent with Dingess in December 2006.

II.  Applicable laws and regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court has emphasized that "symptoms, 
not treatment, are the essence of any evidence of continuity 
of symptomatology."  Savage, 10 Vet. App. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.")).  Barr v. Nicholson, 20 Vet. App. 528 
(2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of 38 C.F.R. § 3.1(y) and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court held that an appellant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" to prevail.  The Court has also stated, "It is 
clear that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

III.  Factual background and analysis

The veteran has stated that during his time in service during 
the Vietnam War, he witnessed numerous wounded soldiers 
returning from Vietnam while serving aboard the USS Sanctuary 
and the USS Newport News.  His personnel records reflect his 
service as a medical corpsman.  The DD-214 indicated that he 
had received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  

The veteran's service medical records do not indicate any 
complaints of or treatment for any psychiatric issues.  A VA 
examination performed in November 1969 showed that he was 
psychiatrically within normal limits.

Vet Center records show that the veteran had been referred in 
April 2004.  In October 2004, he complained of increased 
stress and depression.  The diagnosis was anxiety neurosis.  
A VA treatment note from December 2004 referred to his 
complaints of panic attacks in the 1970's; he stated that he 
would experience a rapid heart rate, rapid breathing, and a 
scared feeling.  He denied any treatment over the years.  He 
did admit to heavy past alcohol use.  The mental status 
examination was essentially normal, except for an irregular 
sleep pattern (initial insomnia).  

In January 2007, the veteran was examined by VA.  He stated 
that he had been seen at emergency rooms in the 1970's for 
panic attacks.  He claimed that he had been on Xanax since 
1974, although the last psychiatrist that he had seen would 
no longer prescribe this medication due to his history of 
alcohol abuse.  He complained of depression for the past 10 
years, as well as self-isolation and low self-esteem.  He 
said that he had no friends and did not like to go out.  He 
repeatedly spoke of his severe financial problems.  He said 
that his panic attacks come on without warning; they would be 
accompanied by a rapid heart rate and occasional nightmares.  
The mental status examination noted appropriate grooming.  He 
was very talkative about his health and financial 
difficulties.  Vague answers were often provided.  There was 
no psychomotor retardation or agitation, and his speech was 
normal.  His mood was described as euythmic, with a congruent 
affect.  His thoughts were goal directed, with no suggestions 
of either flights of ideas or looseness of associations.  
Insight and judgment were deemed to be intact.  The Axis I 
diagnoses were alcohol abuse and a panic disorder.  The 
examiner then stated that "[t]he patient does not meet 
criteria for Post Traumatic Stress Disorder based on DSM-IV 
criteria."

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claim.  
Initially, since there is no evidence that the veteran 
engaged in combat with the enemy, he must provide some 
corroboration for his claimed in-service stressors.  See West 
v. Brown, 7 Vet. App. 70, 76 (1994) (where "the veteran did 
not engage in combat with the enemy....the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.").  The stressor can be 
corroborated by credible evidence of record.  Here, he has 
said that his stressors involved witnessing the return of 
numerous wounded soldiers.  Such a stressor is consistent 
with his service as a medical corpsman.  Therefore, the Board 
finds that his in-service stressor is corroborated as it is 
entirely consistent with his service and his military 
occupational specialty.  However, there is no diagnosis of 
PTSD currently of record.  Rather, the only diagnoses are of 
alcohol abuse and a panic disorder, which were made several 
years following his release from service.  Thus, as the 
veteran has not been diagnosed with PTSD, service connection 
for this disorder cannot be awarded.


ORDER

Service connection for PTSD is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


